Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Claim 1 recites the feature of a third capacitor without introducing the first and second capacitor. 
Also, claim 15 recites a second stabilizer without introducing the first stabilizer. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Pub. No. 2018/0330673 A1).
As to claims 1 and 17, Kang shows an emission control driver 130 (Fig. 1 and para. 39) comprising a plurality of stage circuits configured to supply emission signals to emission control lines (Fig. 2 and para. 56), wherein: each of the stage circuits (Fig. 4 and para. 75) comprises: an output circuit (including terminal 105, Fig. 4 and para. 77) configured to supply a voltage of a first power supply VDD or a voltage of a second power supply VSS to an output terminal in response to a voltage of a first node N1 and a voltage of a second node N2 (Fig. 4 and paras. 72 and 78); an input circuit M2 configured to control a voltage of the second node and a voltage of a third node N3 in response to respective signals supplied to a first input terminal GSP1 and a second input terminal CCLK1 (Fig. 4 and para. 85); a first signal processor (including M9 and C3) configured to control the voltage of the first node in response to the voltage of the second node (Fig. 4); a second signal processor 240 coupled between the first node and the third node (Fig. 4), and configured to control the voltage of the first node in response to an output voltage of a third signal processor (210, 230) and a signal supplied to a third input terminal (CCLK2, Fig.4); and the third signal processor configured to control the voltage of the second node in response to a signal supplied to the first input terminal (Fig. 4), wherein the third signal processor comprises: a third capacitor C1 coupled between the first power supply and the second node (Fig. 4); and 
As to claims 2 and 18, Kang shows that when the voltage of the first power supply is supplied to the output terminal in response to the voltage of the second node, the third transistor is turned off so that a path of current flowing from the second input terminal to the second node is blocked (Figs. 4 and 5).
As to claim 5, Kang shows that the second input terminal is supplied with a first clock signal (CCLK1, Fig. 4 and para. 74), the third input terminal is supplied with a second clock signal (CCLK2, Fig. 4 and para. 74), and the first clock signal and the second clock signal have identical waveforms with a phase difference of a half cycle or more (Fig. 5).	
As to claim 6, Kang shows that a gate-on voltage section of the signal supplied to the first input terminal overlaps at least once with a gate-on voltage section of the first clock signal (Fig. 5).
Allowable Subject Matter
Claims 3, 4, 7 – 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.